Exhibit 10.6

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of May 1, 2009
by and between SILICON VALLEY BANK (“Bank”) and ADEPT TECHNOLOGY, INC.
(“Grantor”).

RECITALS

A. Bank has agreed to make certain advances of money and to extend certain
financial accommodation to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and between Bank and
Grantor dated May 1, 2009 (as the same may be amended, modified or supplemented
from time to time, the “Loan Agreement”; capitalized terms used herein are used
as defined in the Loan Agreement). Bank is willing to make the Loans to Grantor,
but only upon the condition, among others, that Grantor shall grant to Bank a
security interest in the Intellectual Property Collateral (as defined below) to
secure the obligations of Grantor under the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under all of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections (including, without limitation, the items listed on Exhibit A),
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not (including, without limitation, the items listed on
Exhibit B), and the goodwill of the business of Borrower connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, and any claims for damage by way of any past, present, or
future infringement of any of the foregoing, including, without limitation, all
proceeds thereof (such as, by way of example but not by way of limitation,
license royalties and proceeds of infringement suits), the right to sue for
past, present and future infringements, and all rights corresponding thereto
throughout the world (collectively, the “Intellectual Property Collateral”).

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.

This Intellectual Property Security Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and counterpart
signature pages may be assembled to form a single original document.

[Remainder of Page Intentionally Left Blank - Signature Page Follows]



--------------------------------------------------------------------------------

[Signature Page to Intellectual Property Security Agreement]

IN WITNESS WHEREOF, the parties have cause this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

    GRANTOR:

Address of Grantor:

5960 Inglewood Drive

Pleasanton, CA 94588

Attn: Lisa M. Cummins

Fax: (925) 245-3510

Email: lisa.cummins@adept.com

    ADEPT TECHNOLOGY, INC.     By:  

        /s/ Lisa Cummins

    Title:  

        CFO

    BANK:  

Address of Bank:

185 Berry Street

   

SILICON VALLEY BANK

Lobby 1, Suite 3000

San Francisco, CA 94107

    By:  

        /s/ Rick Freeman

Attn: Rick Freeman

Fax: (415) 856-0810

    Title:  

        Relationship Manager

Email: rfreeman@svb.com      



--------------------------------------------------------------------------------

AMENDED AND RESTATED EXHIBIT A

TO INTELLECTUAL PROPERTY SECURITY AGREEMENT

dated May 1, 2009

by Adept Technology, Inc. in favor of Silicon Valley Bank

Patents and Copyrights

Adept Technology, Inc. Patents:

 

Description

   Patent/
Application
Number      Issue/
Application
Date  

Bin-Picking System for Randomly Positioned Objects

     7,313,464         12-25-2007   

Smart Camera

     7,174,224         02-06-2007   

Smart Camera

     6,988,008         01-17-2006   

Smart Camera

     6,985,780         01-10-2006   

Methods and Apparatus for Positive Wafer Process Status Identification During
Semiconductor Wafer Processing

     6,530,734         03-11-2003   

Impulse-Based, Flexible Parts Feeder

     6,056,108         05-02-2000   

Isolation Chamber Transfer Apparatus

     5,810,537         09-22-1998   

Flexible Parts Feeder

     5,687,831         11-18-1997   

Direct Drive Robotic System

     5,314,293         05-24-1994   

Bin-Picking System for Randomly Positioned Objects (CAN)

     2600042         08-31-2007   

Bin-Picking System for Randomly Positioned Objects (JAP)

     2007-230204         04-04-2006   

Vacuum Gripping Apparatus (national phase utility patent application -
United States) 1

     12/597,307         10-23-2009   

Vacuum Gripping Apparatus (national phase utility patent application -
Australia) 1

     2008246203         11-18-2009   

Vacuum Gripping Apparatus (national phase utility patent application - Brazil) 1

     PI 0810690-8         10-22-2009   

Vacuum Gripping Apparatus (national phase utility patent application - Canada) 1

     2 685 274         10-26-2009   

Vacuum Gripping Apparatus (national phase utility patent application – Europe) 1

     08754109.0         11-25-2009  

Vacuum Gripping Apparatus (national phase utility patent application - Japan) 1

     2010-506272         10-26-2009   

 

1 

These national and regional phase utility patent applications are each based on
International patent application No. PCT/US2008/005330 (now expired), filed in
the USPTO on April 25, 2008, which claimed priority to provisional patent
application No. 60/926,329 (now expired), filed in the USPTO on April 26, 2007.



--------------------------------------------------------------------------------

Description

   Patent/
Application
Number      Issue/
Application
Date  

Vacuum Gripping Apparatus (national phase utility patent application - South
Korea) 1

     10-2009-7024668        11-26-2009   

Vacuum Gripping Apparatus (national phase utility patent application - New
Zealand) 1

     581442         11-25-2009   

Vacuum Gripping Apparatus (national phase utility patent application - South
Africa) 1

     2009/08340         11-25-2009   

Spatial Data Collection Apparatus and Method

     6,917,893         7/12/05   

System and Method for Map and Position Determination Enhancement

     7,650,013         1/19/10   

Method for Mapping Spaces With Respect to a Universal Uniform Spatial Reference

     7,693,654         4/6/10   

Mobile Autonomous Updating of GIS Maps

     7,912,633         03-22-2011   

Mobile Autonomous Updating of GIS Maps

     13/050,800         03-17-2011   

Adept Technology, Inc. Copyrights:

 

Description

   Registration/
Application
Number      Registration/
Application
Date  

ActivMedia Robotics Navigation and Localization (ARNL)

     TX0005888854         12/18/2003   

ActivMedia Robotics Control and Operations Software (ARCOS), version 1.0

     TX0006088863         11/19/2004   

ActivMedia Robotics Interface for Applications (ARIA), version 1.0

     TX0006088041         12/16/2004   

ActivMedia Robotics Interface for Applications (ARIA), version 2.0

     TX 006088042         12/16/2004   

ActivMedia Color Tracking System (ACTS), version 1.0

     TX0006072154         12/20/2004.   

ActivMedia Color Tracking Systems (ACTS), version 2.0

     TX0006091327         12/20/2004   

Mapper3

     TX0006171250         5/19/2005   

MobileEyes

     TX0006188105         5/19/2005   

MobileEyes, version 1.0

     TX0006221176         8/11/2005   

 

4



--------------------------------------------------------------------------------

Description

   Registration/
Application
Number      Registration/
Application
Date  

ARM: BASE PROGRAM FOR VARIABLE DATA ALLOCATION

     TX4140500         06/27/1995   

ADEPT V+ VERSION 8.2

     TX4140499         08/14/1995   

ADX DATA IMPORT AND EXPORT SUBSYSTEM, VERSION V1.6

     TX4140497         06/27/1995   

VISION OPERATOR TRAINING GUIDE.

     TX4127588         06/27/1995   

ARM: BASE PROGRAM VARIABLE DATA ALLOCATION: 8.2

     TX4127587         06/27/1995   

RELEASE NOTES FOR ADEPT VAL II: VERSION 6.4

     TX4119725         08/14/1995   

ADEPT V+, VERSION 8.0

     TX4117082         08/14/1995   

V+ VERSION 10.1

     TX4117465         08/14/1995   

ADEPTONE ROBOT USER’S GUIDE

     TX4075324         07/24/1995   

V+ VERSION 10.1

     TX4075057         06/27/1995   

ADEPTMOTION SERVO: USER’S GUIDE

     TX4078798         07/24/1995   

ADEPT MC CONTROLLER: USER’S GUIDE

     TX4078797         07/24/1995   

ADEPT CC CONTROLLER: USER’S GUIDE

     TX4078914         07/24/1995   

ADEPT ROBOT ENGINEERING MANUAL.

     TX4068659         07/24/1995   

 

5



--------------------------------------------------------------------------------

Amendment Acknowledgment:

Date: March 25, 2011

Adept Technology, Inc.

 

By:  

/s/ Lisa Cummins

 

      Lisa Cummins

      Chief Financial Officer

Silicon Valley Bank

 

By:  

    /s/ Kevin Wallace

Name:       Kevin Wallace Title:       Relationship Manager

[SIGNATURE PAGE TO AMENDED AND RESTATED EXHIBIT A TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AMENDED AND RESTATED EXHIBIT B

TO INTELLECTUAL PROPERTY SECURITY AGREEMENT

dated May 1, 2009

by Adept Technology, Inc. in favor of Silicon Valley Bank

Trademarks

Adept Technology, Inc.

 

Description

   Registration/
Application
Number    Registration/
Application
Date

Adept logo

   1,458,004    09-22-1987,
renewed 04-30-2007

AIM

   2,627,530    10-01-2002

AdeptVision

   2,623,647    09-24-2002

HexSight

   2,574,873    06-04-2002

Adept

   3,368,851    01-15-2008

Seekur®

   3384516    2/19/08

PatrolBot®

   3394393    3/11/08

LaserPlans®

   3391245    3/4/08

MobileEyes (Application)

   77/224193    7/8/07

Motivity (Application)

   77/808035    8/19/09

Motivity by MobileRobots (Application)

   77/938941    2/18/10



--------------------------------------------------------------------------------

Amendment Acknowledgment:

Date: March 25, 2011

Adept Technology, Inc.

 

By:  

/s/ Lisa Cummins

 

      Lisa Cummins

      Chief Financial Officer

Silicon Valley Bank

 

By:  

  /s/ Kevin Wallace

Name:  

  Kevin Wallace

Title:  

  Relationship Manager

[SIGNATURE PAGE TO AMENDED AND RESTATED EXHIBIT B TO INTELLECTUAL PROPERTY
SECURITY AGREEMENT]